Case 2:15-cv-03416-ES-MAH Document 53 Filed 10/15/18 Page 1 of 1 PageID: 289




October 15, 2018

VIA ECF

The Honorable Esther Salas, U.S.D.J.
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

      Re: WAG Acquisition L.L.C. v. Gamelink Int’l Ltd., et al. (15-cv-3416)

Dear Judge Salas:

       WAG Acquisition, L.L.C. (“WAG”) and GameLink International (“GameLink”) write
jointly to respectfully request that the Court authorize an extension, to November 9, 2018, of the
60-day period provided under the Court’s Order entered on August 16, 2018 (D.I. 52), to allow
the parties to complete their settlement and thus be in a position to file all papers necessary to
dismiss this action under Federal Rule of Civil Procedure 41.
       The parties have reached agreement as to settlement but require this extension to execute
and file the related dismissal documents. Extending the time for the parties to complete the
agreed settlement procedures will ensure that this action is closed in an appropriate manner.
       We thank the Court for its kind consideration of this submission. Should Your Honor
have any questions, we are available at the Court’s convenience.

                                                       Respectfully submitted,



                                                       Ronald Abramson

cc: Counsel of record (via ECF)
